PER CURIAM:
This diversity case centers on a controversy on whether Plaintiff was entitled to restricted or unrestricted shares of stock. Plaintiff says unrestricted. The District Court granted summary judgment to Defendants on the ground that no enforceable contract existed between the parties for unrestricted shares of stock. We affirm the judgment: as a matter of law, insufficient evidence supports the contention that unrestricted shares were contemplated by the parties.
On the issues dealing with sanctions, we conclude that the district court did not abuse its discretion.
AFFIRMED.